Citation Nr: 0717298	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  96-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 40 percent disabling. 

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling. 

3.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June1974 to August 1975, 
and additional service in the Army National Guard from 
November 1985 to October 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans' Affairs (VA), which denied 
entitlement to increased evaluations for diabetes mellitus 
and hypertension and entitlement to TDIU.  In March 1997, the 
veteran testified at a personal hearing at the RO. 

In September 1997, the Hearing Officer denied TDIU and an 
increased evaluation for hypertension; however, the 
evaluation assigned for the diabetes mellitus was increased 
to 40 percent.  In September 2001, the appeal was remanded by 
the Board for additional development.  The case is again 
before the Board for appellate consideration.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.

FINDING OF FACT

On October 3 and 4, 2006, the veteran submitted statements in 
which he said that he agreed with the 40 percent evaluation 
assigned for the diabetes mellitus, and with the 10 percent 
evaluation assigned for the hypertension. 


CONCLUSION OF LAW

The criteria have been met for withdrawal of Substantive 
Appeals by the appellant with respect to the claims for 
increased ratings for diabetes mellitus and hypertension.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Because the veteran has withdrawn his appeals with respect to 
claims on appeal and not the subject of remand here, the duty 
to assist with respect to those withdrawn claims need not be 
addressed.  38 C.F.R. § 3.159.  Once a claim has been 
properly withdrawn, as has been determined for the claims 
withdrawn here, it no longer exists.  Hanson v. Brown, 9 Vet. 
App. 29 (1996).  

II.  Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202. Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204. 

The veteran, in statements received on October 3, 2006, and 
October 4, 2006, stated that he was in agreement with the 40 
percent evaluation assigned for the diabetes mellitus, and 
with the 10 percent evaluation assigned for the hypertension. 

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to those issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
with respect to those two withdrawn claims, and they are 
dismissed.

ORDER

The appeal with respect to the claim of entitlement to an 
increased rating for diabetes mellitus is dismissed.

The appeal with respect to the claim of entitlement to an 
increased rating for hypertension is dismissed.

REMAND

The evidence of record shows that the veteran is service-
connected for diabetes mellitus (evaluated as 40 percent 
disabling); hypertension (evaluated as 10 percent disabling); 
peripheral neuropathy of the right foot (10 percent 
disabling); and peripheral neuropathy of the left foot 
(evaluated at 10 percent).  His combined service-connected 
disability evaluation is 60 percent.

In 1997, the veteran was found to be disabled by the Social 
Security Administration (SSA).  He was deemed to have severe 
insulin dependent diabetes mellitus, diabetic neuropathy, and 
peripheral neuropathy.  It was stated that "[t]hese 
impairments prevent the claimant from engaging in substantial 
gainful activity at any exertional level."  He was also 
noted to be unable to engage in sedentary work because of his 
peripheral neuropathy.  A January to February 2001 VA 
hospital report indicated that he was unemployable due to his 
diabetes and his left knee trauma.

The veteran was afforded a VA examination in October 2005, 
which found that he was not disabled by his diabetes, which 
was noted to be uncontrolled because of his noncompliance 
with his medication regimen and diet.  While the record 
indicates that the diabetes may prevent him from obtaining a 
commercial driver's license, there is no indication shown 
that he has been prevented from obtaining other forms of 
employment.  No mention was made of the specific impact that 
his other service-connected disabilities, or his non-service-
connected disorders, have on his employability. 

The Board finds, therefore, that the VA examination conducted 
in October 2005 did not provide a sufficiently complete 
opinion for final appellate review.  Furthermore, we believe 
that the differences between the medical opinion made by SSA 
and that by VA as to employability must be resolved before a 
final determination as to TDIU can be made.  As a 
consequence, another VA examination will be requested.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a complete 
examination, to include endocrinology and 
cardiovascular examinations, in order to 
determine the effect that his service-
connected diabetes mellitus, hypertension, 
and peripheral neuropathy have upon his 
employability.  The claims folder must be 
made 

available to the examiner(s) for review in 
conjunction with examination(s), and the 
examiner(s) must indicate in the 
examination report(s) that the claims 
folder was so reviewed.  All indicated 
special studies deemed necessary to render 
the requested opinion must be conducted.  
A complete rationale for any opinion 
expressed must be provided.

a.  Specifically, the examiner(s) 
should render an opinion as to the 
affect that these service-connected 
disabilities have upon his ability to 
obtain and maintain substantially 
gainful employment.

b.  The examiner(s) should also 
indicate the relative impact that the 
veteran's various non-service-connected 
disabilities have upon his ability to 
work.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for TDIU should be readjudicated.  If the 
decision remains adverse to the appellant, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The claims folder should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

[Appellate rights attachment, VA Form 4597, accompanies 
original decision]


